Exhibit 10.5

AMENDMENT NUMBER ONE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT AND AMENDED
AND RESTATED SECURITY AGREEMENTS

This Amendment Number One to Second Amended and Restated Credit Agreement and
Amended and Restated Security Agreements (“Amendment”) is entered into as of
January 23, 2013, by and among WELLS FARGO CAPITAL FINANCE, INC., a California
corporation, as administrative agent (the “Agent”) for the lenders (the
“Lenders”) identified on the signature pages to the Credit Agreement (as defined
below), and the Lenders, on the one hand, and OCLARO, INC., a Delaware
corporation (“Parent”), and OCLARO TECHNOLOGY LIMITED, a company incorporated
under the laws of England and Wales (“Borrower”), on the other hand, with
reference to the following facts:

A. Agent, Lenders, Parent and Borrower have previously entered into that certain
Second Amended and Restated Credit Agreement, dated as of November 2, 2012 (as
amended, supplemented, amended and restated, or otherwise modified, the “Credit
Agreement”).

B. Certain grantors (“Grantors”) and Agent have previously entered into that
certain Amended and Restated Security Agreement (Domestic), dated as of
November 2, 2012 (as amended, supplemented, amended and restated, or otherwise
modified, the “Domestic Security Agreement”) and that certain Amended and
Restated Security Agreement (Foreign), dated as of November 2, 2012 (as amended,
supplemented, amended and restated, or otherwise modified, the “Foreign Security
Agreement”, and together with the Domestic Security Agreement, the “Security
Agreements”)

C. Borrower, Parent, Grantors, Agent, and Lenders desire to amend the Credit
Agreement and each of the Security Agreements as provided for and on the
conditions herein.

NOW, THEREFORE, Borrower, Parent, Grantors, Agent and Lenders hereby amend and
supplement the Credit Agreement and each of the Security Agreements as follows:

1. DEFINITIONS. All initially capitalized terms used in this Amendment shall
have the meanings given to them in the Credit Agreement unless specifically
defined herein.

 

2. AMENDMENT TO THE CREDIT AGREEMENT.

(a) Schedule 1.1 of the Credit Agreement is hereby amended by deleting the
reference to “$[***]” in clause (l) of the definition of “Permitted
Indebtedness” therein and replacing such reference with “$[***] (for the
avoidance of doubt, the senior secured second lien notes due 2018 issued by
Oclaro Luxembourg S.A. (“Issuer”) pursuant to that certain indenture dated as of
December 14, 2012 between Issuer and Wells Fargo Bank, National Assocation as
trustee in the original principal amount of $25,000,000 shall be applied against
the foregoing dollar limit)”.

 

3. AMENDMENT TO DOMESTIC SECURITY AGREEMENT AND FOREIGN SECURITY AGREEMENT.

(a) Section 6(k)(ii) of each of the Domestic Security Agreement and Foreign
Security Agreement is hereby amended by deleting each such clause therein and
replacing them with the following:

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

“(ii) Each Grantor who maintains any cash balances shall establish and maintain
Controlled Account Agreements with Agent and the applicable Controlled Account
Bank, in form and substance reasonably acceptable to Agent. Each such Controlled
Account Agreement shall provide, among other things, that (A) the Controlled
Account Bank will comply with any instructions originated by Agent directing the
disposition of the funds in such Controlled Account without further consent by
the applicable Grantor, (B) the Controlled Account Bank waives, subordinates, or
agrees not to exercise any rights of setoff or recoupment or any other claim
against the applicable Controlled Account other than for payment of its service
fees and other charges directly related to the administration of such Controlled
Account and for returned checks or other items of payment, and (C) (1) with
respect to Controlled Accounts of Borrower, the Controlled Account Bank will
forward by daily sweep all amounts in the applicable Controlled Account to the
Agent’s Account, (2) with respect to Controlled Accounts of Opnext, Inc., Pine
Photonics Communications, Inc., and Opnext Subsystems Inc. (such Controlled
Accounts, and any replacement or successor Controlled Accounts, the “Opnext
Accounts”), upon the occurrence of a Triggering Event, unless otherwise
instructed by all Lenders, Agent shall instruct the Controlled Account Bank (an
“Activation Instruction”), subject to the immediately succeeding sentence, to
forward by daily sweep all amounts in the applicable Controlled Account to the
Agent’s Account, and (3) with respect to Controlled Accounts of any non-Borrower
Grantor (other than the Opnext Accounts), upon the occurrence of a Triggering
Event, Agent may (or shall at the request of Required Lenders) issue an
Activation Instruction, subject to to the immediately succeeding sentence,
instructing the Controlled Account Bank to forward by daily sweep all amounts in
the applicable Controlled Account to the Agent’s Account. Agent agrees not to
issue an Activation Instruction with respect to such Controlled Accounts unless
a Triggering Event has occurred at the time such Activation Instruction is
issued. Agent agrees to use commercially reasonable efforts to rescind an
Activation Instruction (the “Rescission”) if: (x) the Triggering Event upon
which such Activation Instruction was issued has been waived in writing in
accordance with the terms of the Credit Agreement, and (y) no additional
Triggering Event has occurred and is continuing prior to the date of the
Rescission or is reasonably expected to occur on or immediately after the date
of the Rescission.”

4. REPRESENTATIONS AND WARRANTIES. Parent, Borrower, and each Grantor each
hereby affirms to Agent and Lenders that, after giving effect to the amendments
herein, all of its representations and warranties set forth in the Credit
Agreement and Security Agreements are true, complete and accurate in all
respects as of the date hereof.

5. NO DEFAULTS. Parent, Borrower, and each Grantor each hereby affirm to the
Lender Group that no Event of Default has occurred and is continuing as of the
date hereof.

6. CONDITION PRECEDENT. The effectiveness of this Amendment is expressly
conditioned upon receipt by Agent of a fully executed copy of this Amendment and
the Reaffirmation of Guaranty attached hereto.

7. COSTS AND EXPENSES. Borrower shall pay to Agent all of Agent’s out-of-pocket
costs and reasonable expenses (including, without limitation, the fees and
expenses of its counsel, which counsel may include any local counsel deemed
necessary, search fees, filing and recording fees, documentation fees, appraisal
fees, travel expenses, and other fees) arising in connection with the
preparation, execution, and delivery of this Amendment and all related
documents.

8. LIMITED EFFECT. In the event of a conflict between the terms and provisions
of this Amendment and the terms and provisions of the Credit Agreement, the
terms and provisions of this Amendment shall govern. In all other respects, the
Credit Agreement, as amended and supplemented hereby, shall remain in full force
and effect.

9. COUNTERPARTS; EFFECTIVENESS. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which
when so executed and delivered shall be deemed to be an original. All such
counterparts, taken together, shall constitute but one and the same Amendment.
This Amendment shall become effective upon the execution of a counterpart of
this Amendment by each of the parties hereto and the satisfaction of the
condition precedent in Section 6 above.

[Signatures on next page]

 

Confidential treatment is being requested for portions of this document. This
copy of the document filed as an exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[***]. A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first set forth above.

 

WELLS FARGO CAPITAL FINANCE, INC., a California corporation, as Agent and a
Lender By:     Title:    

Amendment Number One to Second Amended and Restated Credit Agreement and Amended
and Restated Security Agreements

 

S-1



--------------------------------------------------------------------------------

SILICON VALLEY BANK,

as a Lender

By:     Title:    

Amendment Number One to Second Amended and Restated Credit Agreement and Amended
and Restated Security Agreements

 

S-2



--------------------------------------------------------------------------------

OCLARO, INC., a Delaware corporation, as Parent and a Grantor By:     Name:  
Jerry Turin Title:   Chief Financial Officer

OCLARO TECHNOLOGY LIMITED,

a company incorporated under the laws of England and Wales, as Borrower and a
Grantor

By:     Name:   Jerry Turin Title:   Director By:     Name:   Catherine H.
Rundle Title:   Director

Amendment Number One to Second Amended and Restated Credit Agreement and Amended
and Restated Security Agreements

 

S-3



--------------------------------------------------------------------------------

OCLARO TECHNOLOGY, INC., a Delaware corporation, as a Grantor By:     Name:    
Title:    

OCLARO (NEW JERSEY), INC.,

a Delaware corporation, as a Grantor

By:     Name:     Title:    

OCLARO PHOTONICS, INC.,

a Delaware corporation, as a Grantor

By:     Name:     Title:    

OCLARO (NORTH AMERICA), INC.,

a Delaware corporation, as a Grantor

By:     Name:     Title:    

MINTERA CORPORATION,

a Delaware corporation, as a Grantor

By:     Name:     Title:    

OPNEXT, INC.,

a Delaware corporation, as a Grantor

By:     Name:     Title:    

Amendment Number One to Second Amended and Restated Credit Agreement and Amended
and Restated Security Agreements

 

S-4



--------------------------------------------------------------------------------

PINE PHOTONICS COMMUNICATIONS, INC., a Delaware corporation, as a Grantor By:  
  Name:     Title:    

OPNEXT SUBSYSTEMS INC.,

a Delaware corporation, as a Grantor

By:     Name:     Title:    

Amendment Number One to Second Amended and Restated Credit Agreement and Amended
and Restated Security Agreements

 

S-5



--------------------------------------------------------------------------------

BOOKHAM INTERNATIONAL LTD., a company organized under the laws of the Cayman
Islands, as a Grantor By:     Name:     Title:    

BOOKHAM NOMINEES LIMITED,

a company incorporated under the laws of England and Wales, as a Grantor

By:     Name:     Title:     By:     Name:     Title:    

OCLARO (CANADA) INC.,

a federally incorporated Canadian corporation , as a Grantor

By:     Name:     Title:    

OCLARO INNOVATIONS LLP,

a limited liability partnership organized under the laws of England and Wales,
as a Grantor

By:   Oclaro, Inc., its member   By:                                          
                            Name:                           
                                      Title:                           
                                      By:   Oclaro (North America), Inc., its
member   By:                                                                    
  Name:                                                                 
Title:                                                                 

Amendment Number One to Second Amended and Restated Credit Agreement and Amended
and Restated Security Agreements

 

S-6



--------------------------------------------------------------------------------

REAFFIRMATION OF GUARANTY

Each of the undersigned has executed an Amended and Restated General Continuing
Guaranty (Domestic) or Amended and Restated General Continuing Guaranty
(Foreign) (each, a “Guaranty”), in favor of Wells Fargo Capital Finance, Inc., a
California corporation, (“WFCF”), as agent (in such capacity, the “Agent”) for
the lenders (the “Lenders”) from time to time party to Credit Agreement (as
defined above) respecting the obligations of Oclaro Technology Limited, a
company organized under the laws of England and Wales (the “Borrower”) and
Oclaro, Inc., a Delaware corporation (the “Parent”), owing to the Lenders. Each
of the undersigned acknowledges the terms of the above Amendment and reaffirms
and agrees that: (i) its Guaranty remains in full force and effect; (ii) nothing
in such Guaranty obligates Agent or any Lender to notify any of the undersigned
of any changes in the financial accommodations made available to the Borrower or
to seek reaffirmations of any of the Guaranties; and (iii) no requirement to so
notify any of the undersigned or to seek reaffirmations in the future shall be
implied by the delivery or execution of this reaffirmation.

 

OCLARO INNOVATIONS, LLP a limited liability partnership organized under the laws
of England and Wales By:   Oclaro, Inc., its member  
By:                                                                        Name:
  Title: By:   Oclaro (North America), Inc., its member  
By:                                                                        Name:
  Title:

BOOKHAM NOMINEES LIMITED,

a company incorporatyed under the laws of England and Wales

By:

 

 

Name:

 

Title:

  By:     Name:   Title:  

BOOKHAM INTERNATIONAL LTD.,

a company organized under the laws of the Cayman Islands

By:     Name:   Title:  

Reaffirmation of Guaranty - Amendment Number One to Second Amended and Restated
Credit Agreement and Amended and Restated Security Agreements

 

S-7



--------------------------------------------------------------------------------

OCLARO CANADA, INC., a federally incorporated Canadian corporation By:     Name:
  Title:  

Reaffirmation of Guaranty - Amendment Number One to Second Amended and Restated
Credit Agreement and Amended and Restated Security Agreements

 

S-8



--------------------------------------------------------------------------------

OCLARO, INC., a Delaware corporation By:  

 

Name:   Title:  

OCLARO TECHNOLOGY, INC.,

a Delaware corporation

By:  

 

Name:   Title:  

OCLARO (NEW JERSEY), INC.,

a Delaware corporation

By:  

 

Name:   Title:  

OCLARO PHOTONICS, INC.,

a Delaware corporation

By:  

 

Name:   Title:  

MINTERA CORPORATION,

a Delaware corporation

By:  

 

Name:   Title:  

OCLARO (NORTH AMERICA), INC.,

a Delaware corporation

By:  

 

Name:   Title:  

 

Reaffirmation of Guaranty - Amendment Number One to Second Amended and Restated
Credit Agreement and Amended and Restated Security Agreements

S-9



--------------------------------------------------------------------------------

OPNEXT, INC.,

a Delaware corporation

By:  

 

Name:   Title:  

PINE PHOTONICS COMMUNICATIONS, INC.,

a Delaware corporation

By:  

 

Name:   Title:  

OPNEXT SUBSYSTEMS, INC.,

a Delaware corporation

By:  

 

Name:   Title:  

 

Reaffirmation of Guaranty - Amendment Number One to Second Amended and Restated
Credit Agreement and Amended and Restated Security Agreements

S-10